
	
		I
		111th CONGRESS
		1st Session
		H. R. 1411
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2009
			Mr. McDermott
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to establish a
		  Primary and Public Health Scholarship Program.
	
	
		1.Short titleThis Act may be cited as the
			 United States Primary and Preventive
			 Health Care Corps Act of 2009.
		2.Primary and
			 Public Health Scholarship ProgramPart E of title VII of the Public Health
			 Service Act (42 U.S.C. 294n et seq.) is amended by adding at the end the
			 following:
			
				3Primary and Public
				Health Scholarship Program
					775.Scholarship
				program
						(a)In
				generalThe Secretary shall
				establish and carry out the Primary and Public Health Scholarship Program (in
				this section referred to as the Scholarship Program) under which
				the Secretary shall enter into contracts with all eligible individuals in
				accordance with this section.
						(b)EligibilityTo
				be eligible to participate in the Scholarship Program, an individual
				must—
							(1)be accepted for
				enrollment, or be enrolled, as a full-time student—
								(A)in an accredited
				(as determined by the Secretary) institution of higher education that is a
				public graduate medical school in a State that is funded by such State;
				and
								(B)in a course of
				study or program, offered by such institution and approved by the Secretary,
				leading to a degree in medicine, osteopathic medicine, dentistry, or other
				health profession, or an appropriate degree from a graduate program of
				behavioral and mental health;
								(2)submit an
				application to participate in the Scholarship Program in such form and manner
				and at such time as specified by the Secretary; and
							(3)sign and submit to
				the Secretary, at the time of submittal of such application, a written contract
				(described in subsection (d)) to accept payment of a scholarship and to serve
				(in accordance with this section) for a period of not less than 4 years at a
				health care facility that serves a designated primary care or public health
				shortage area located in the State in which the institution is located.
							(c)Participation in
				program
							(1)In
				generalAn individual becomes a participant in the Scholarship
				Program only upon the approval of the Secretary of the individual’s application
				submitted under subsection (b)(2) and the Secretary’s acceptance of the
				contract submitted by the individual under subsection (b)(3).
							(2)NoticeThe
				Secretary shall provide written notice to an individual promptly upon the
				Secretary’s approving, under paragraph (1), of the individual’s participation
				in the Scholarship Program.
							(d)ContractThe
				contract described in this subsection is a written contract between the
				Secretary and an individual that contains—
							(1)an agreement
				that—
								(A)subject to
				paragraph (2), the Secretary agrees to provide the individual with a
				scholarship (described in subsection (e)) for each such school year during the
				period of years (not to exceed four school years), during which the individual
				is pursuing a course of study described in subsection (b)(1)(B); and
								(B)subject to
				paragraph (2), the individual agrees—
									(i)to
				accept provision of such a scholarship to the individual;
									(ii)to maintain
				enrollment in a course of study described in subsection (b)(1)(B) until the
				individual completes the course of study;
									(iii)while enrolled
				in such course of study, to maintain an acceptable level of academic standing
				(as determined under regulations of the Secretary by the educational
				institution offering such course of study); and
									(iv)to serve as a
				health professional for a period of full-time service of not less than 4 years
				at a health care facility serving an area—
										(I)that is located in
				the State in which the individual attended the institution of higher education
				described in subsection (b)(1)(A); and
										(II)that is
				designated by the Secretary, in consultation with the Governor of such State,
				as being a primary care or public health shortage area;
										(2)a provision that
				any financial obligation of the United States arising out of a contract entered
				into under this section and any obligation of the individual which is
				conditioned thereon, is contingent upon funds being appropriated for
				scholarships under this section;
							(3)a statement of the
				damages to which the United States is entitled, under subsection (f) for the
				individual’s breach of the contract; and
							(4)such other
				statements of the rights and liabilities of the Secretary and of the
				individual, not inconsistent with the provisions of this title.
							(e)Scholarships
							(1)In
				generalSubject to subparagraph (3), a scholarship provided to a
				student for a school year under a written contract under the Scholarship
				Program shall consist of payment to, or (in accordance with paragraph (2)) on
				behalf of, the student of the amount of the tuition of the student in such
				school year.
							(2)Payments to
				schoolsThe Secretary may contract with an institution of higher
				education described in subsection (b)(1)(A), in which a participant in the
				Scholarship Program is enrolled, for the payment to the educational institution
				of the amounts of tuition and other reasonable educational expenses described
				in paragraph (1). Payment to such an educational institution may be made
				without regard to section 3648 of the Revised Statutes (31 U.S.C. 529).
							(3)Limitation on
				revenue increaseIn no case shall the Secretary provide a
				scholarship under this section with respect to a student for a school year for
				an institution of higher education described in subsection (b)(1)(A) if the
				percentage of revenues of the institution that such institution receives from
				tuition for the year (taking into account the provision of this section) would
				increase by more than 3 percentage points from the year prior to the date of
				the enactment of this section.
							(f)Breach of
				scholarship
							(1)Failure to
				complete course of studyAn individual who has entered into a
				written contract with the Secretary under this section and who—
								(A)fails to maintain
				an acceptable level of academic standing in the institution of higher education
				described in subsection (b)(1)(A) in which he is enrolled (such level
				determined by the institution under regulations of the Secretary);
								(B)is dismissed from
				such institution for disciplinary reasons; or
								(C)voluntarily
				terminates the training in such an institution for which he is provided a
				scholarship under such contract, before the completion of such training,
								in lieu of
				any service obligation arising under such contract, shall be liable to the
				United States for the amount that is equal to the sum of the total amount which
				has been paid to the individual, or on the behalf of the individual, under the
				contract plus any amount of interest, as determined by the Secretary.(2)Failure to
				complete service obligationIf an individual breaches his written
				contract by failing to begin such individual’s service obligation under this
				section, or to complete such service obligation, the United States shall be
				entitled to recover from the individual an amount that is equal to the sum
				of—
								(A)the total amount
				which has been paid to the individual, or on his behalf of the individual,
				under the contract;
								(B)any amount of
				interest, as determined by the Secretary; and
								(C)the amount that is
				equal to 10 percent of the amount described in subparagraph (A).
								(g)Designated
				primary care or public health shortage areaFor purposes of this section, the term
				designated primary care or public health shortage area means, with
				respect to a State, an area designated by the Secretary, in consultation with
				the Governor of the State, as being without sufficient practicing primary care
				physicians to ensure access to primary care, public health care services, and
				preventive care.
						(h)Applicability of
				certain provisionsThe provisions of subpart III of part D of
				title III shall, except as inconsistent with this section, apply to the program
				established under this section in the same manner and to the same extent as
				such provisions apply to the National Health Service Corps Scholarship Program
				established under such
				subpart.
						.
		
